566 So. 2d 515 (1990)
James DEGRASSE, Petitioner,
v.
Herbert WERTHEIM, et al., Respondents.
No. 89-02214.
District Court of Appeal of Florida, Third District.
February 15, 1990.
Opinion on Motion for Clarification March 28, 1990.
Following review of this petition for writ of certiorari, together with the response and the reply thereto, it is ordered that said petition is hereby denied.
JORGENSON and COPE, JJ., concur.
BASKIN, J., would deny without prejudice to consideration on plenary appeal. Petitioner's motion for attorney's fees is denied.

ON MOTION FOR CLARIFICATION
We grant the motion for clarification. It is well settled that a denial of certiorari without a written opinion cannot be construed as passing on the merits of the dispute. Florida Insurance Guaranty Ass'n. v. Celotex Corp., 547 So. 2d 696, 697 (Fla. 4th DCA 1989). The concurrence in the order dated February 15, 1990 does no more than make explicit what is implicit in the panel's ruling.
BASKIN, JORGENSON and COPE, JJ., concur.